Name: Council Regulation (EEC) No 4196/88 of 21 December 1988 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369 /4531 . 12 . 88 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4196/ 88 of 21 December 1988 allocating, for 1989, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 3 ), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal ( 2 ), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Community and Norway have held consultations on their mutual fishing rights for 1989, and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas it is for the Community , pursuant to Article 3 of Regulation (EEC) No 170 / 83 , to determine the conditions subject to which these catch quotas may be used by Community fishermen; Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/ 83 ; Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1989 between the Community and Norway, catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 °00' N or within the fishing zone around Jan Mayen, shall be limited for 1989 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1989 between the Community and Norway, catches of the species listed in Annex II by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone south of 62 °00'N shall be limited for 1989 to the quotas set out in that Annex . Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU (&gt;) OJ No L 24, 27. 1 . 1983 , p. 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p. 1 . ( 3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 369/46 31 . 12 . 88Official Journal of the European Communities ANNEX I Allocation for 1989 of Community catch quotas in Norwegian waters, as referred to in Article 1 (1 ) (Norwegian waters north of 62 °00' N) (tonnes  fresh round weight) Species ICES-divisions Communitycatch quotas Quotas allocated to Member States Cod I, II 7 500 (4 ) France 1 185 Germany 1 295 United Kingdom 5 020 Haddock I , II 3 000 France 385 Germany 645 United Kingdom 1 970 Saithe I , » 7 000 France 900 Germany 5 600 United Kingdom 500 Redfish I , II 3 000 Germany 2 070 United Kingdom 600 France 330 Portugal 810 ( 3 ) Spain 190 ( 3 ) Greenland halibut I , II 250 Germany 125 United Kingdom 125 Blue whiting II 2 000 France 2 000 Germany p. m. (*) Other species (as by-catches) I , II 800 France 105 Germany 270 United Kingdom 425 Mackerel II a 13 100 ( 2 ) Denmark 13 100 (') Ad hoc solution for 1989 . ( 2) Of which 13 100 tonnes may be fished in the area between 62 °N, and 59 °N, and Norway may fish up to 45 000 tonnes in the same area from the TAC fixed by Norway for the area north of 62 °N . ( 3 ) Special allocation for 1989. ( 4) May be revised in the light of the TAC fixed for 1989. ANNEX II Allocation for 1989 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES-division Communitycatch quotas Quotas allocated to Member States Norway pout (') IV 50 000 Denmark United Kingdom 47 500 ( 2 ) 2 500 ( 3 ) Sand-eel IV 150 000 Denmark United Kingdom 142 500 ( 2) 7 500 ( 3 ) Shrimps IV 900 Denmark 900 Other species IV 5 000 Denmark United Kingdom 2 500 1 875 Germany Belgium France Netherlands ¢ 625 (') Including blue whiting. ( a ) Within a total quota for Norway, pout and sand-eel up to 19 000 tonnes may be interchanged . (*) Within a total quota for Norway, pout and sand-eel up to 1 000 tonnes may be interchanged.